Case 8:19-cv-00794-VMC-TGW Document 111 Filed 11/05/19 Page 1 of 12 PageID 1122



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  OMNIPOL, A.S., et al.,

                         Plaintiffs,

  -vs-                                                  Case No.: 8:19-cv-00794-VMC-TGW

  CHRISTOPHER WORRELL, et al.

                         Defendants.

                                                /

                            DEFENDANT JAMES BRECH’S
                      SUPPLEMENTAL RULE 3.01(g) CERTIFICATION


         Pursuant to Local Rule 3.01(g), Defendant, James Brech (“Brech”), hereby files this

  supplemental Rule 3.01(g) certification for the Motion for Attorney’s Fees and Costs filed by

  Brech on October 31, 2019 (the “Motion”) (Doc. 107). A copy of the Motion is attached herein

  as Exhibit A.

                                  Local Rule 3.01(g) Certification

         As detailed more thoroughly in the Motion, Counsel for Brech was unable to confer with

  Plaintiffs’ counsel prior to filing the Motion despite repeated attempts.

         On November 4, 2019, Counsel for Brech was able to speak by phone with Dallas

  LePierre, counsel for Plaintiffs, who opposed the relief requested in the Motion.

  Dated: November 5, 2019.
Case 8:19-cv-00794-VMC-TGW Document 111 Filed 11/05/19 Page 2 of 12 PageID 1123



                                              BUCHANAN INGERSOLL & ROONEY PC
                                              Attorneys for Defendant James Brech


                                              /s/ Joshua S.M. Smith
                                              Joshua S.M. Smith, Esq.
                                              Florida Bar No.: 955981
                                              joshua.smith@bipc.com
                                              SunTrust Financial Centre
                                              401 East Jackson Street, Suite 2400
                                              Tampa, FL 33602
                                              Telephone:     (813) 222-8180
                                              Facsimile:     (813) 222-8189



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was served via the CM/ECF portal to

  all counsel of record on the 5th Day of November, 2019.

                                              /s/ Joshua S.M. Smith
                                              Joshua S.M. Smith, Esq.
                                              Florida Bar No.: 955981




                                                 2
Case 8:19-cv-00794-VMC-TGW Document 111 Filed 11/05/19 Page 3 of 12 PageID 1124




                          EXHIBIT “A”
Case8:19-cv-00794-VMC-TGW
Case 8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page41of
                                                              of12
                                                                 9 PageID
                                                                   PageID1072
                                                                          1125



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  OMNIPOL, A.S., et al.,

                        Plaintiffs,

  -vs-                                                 Case No.: 8:19-cv-00794-VMC-TGW

  CHRISTOPHER WORRELL, et al.

                        Defendants.

                                               /

                    DEFENDANT JAMES BRECH’S MOTION FOR
              ATTORNEY’S FEES AND COSTS AND MEMORANDUM OF LAW


         Pursuant to Federal Rule of Civil Procedure 54(d)(1), Local Rule 4.18, Florida Statute

  § 772.11, Florida Statute §772.104, and this Court’s October 17, 2019 Order, Defendant, James

  Brech (“Brech”), moves this Court for an Order awarding his attorney’s fees and costs incurred

  in defense against and securing the dismissal of the first Amended Complaint filed in the above

  styled action. As grounds, Brech states:

                                             BACKGROUND

         1.      On April 3, 2019, the Plaintiffs, Omnipol, a.S. and Elmex Praha, a.S. (collectively

  the “Plaintiffs”), filed their initial Complaint against Defendants Multinational Defense Services,

  LLC; Angelo Saitta; Lisa Saitta; Christopher Worrell; James Brech; Robert Para; Bruan Siedel:

  Amy Strother; and Kirk Bristorl alleging Count I for Fraud; Count II for Civil Theft; Count III

  for Unjust Enrichment; Count IV for “State RICO Violations”; Count V for federal RICO claims

  under § 1962(c); Count VI regarding federal RICO claims under § 1962(d); and Count VII for

  “Attorneys Fees” against all Defendants. (Doc. 1).
Case
Case8:19-cv-00794-VMC-TGW
     8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page52of
                                                              of12
                                                                 9 PageID
                                                                   PageID1073
                                                                          1126



          2.       On July 12, 2019, based on motions to dismiss filed by Angelo and Lisa Saitta

  (Doc. 9), Christopher Worrell (Doc. 12), and Multinational Defense Services, LLC (Doc. 36),

  respectively, the Court dismissed the initial Complaint for being nowhere near the elevated

  Fed R. Civ. P. 9(b) standard for pleading fraud along with other deficiencies in pleading under

  Rule 12(b)(6). (Doc. 59).

          3.       At the July 12, 2019 hearing on motions to dismiss the initial Complaint, the

  Court found Plaintiffs’ civil theft allegations to be “speculative” and “conclusory” (Doc. 79 at

  21, 33). Further, the Court noted that the state and federal RICO claims were not sufficiently

  pled because the Complaint was not specific enough regarding the individual Defendants’

  participation in the alleged fraud. (Id. at 47-48). 1

          4.       On July 26, 2019, Plaintiffs filed their Amended Complaint against Defendants

  Christopher Worrell, James Brech, Bryan Seidel, Amy Strother, and Kirk Bristol alleging the

  same counts as the initial Complaint. (Doc. 70). The Amended Complaint conspicuously

  “dropped” four parties- Multinational Defense Services, LLC, Angelo Saitta, Lisa Saitta, and

  Robert Para.

          5.       To this point, Brech had not been served, and thus had incurred little to no

  attorneys’ fees in defending this action.

          6.       Brech was served on August 2, 2019 (Doc. 73).

          7.       On August 23, 2019, Brech filed his motion to Dismiss Plaintiffs’ Amended

  Complaint seeking to dismiss Plaintiff’s Amended Complaint for failure to state a cause of




  1
   These portions of the July 12, 2019 hearing were specifically referenced in the Court’s October 17, 2019 Order
  Granting Brech’s Motion to Dismiss the Amended Complaint. (See Doc. 106 at 3).



                                                          2
Case8:19-cv-00794-VMC-TGW
Case 8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page63of
                                                              of12
                                                                 9 PageID
                                                                   PageID1074
                                                                          1127



  action. (Doc. 86.) Brech’s Motion to Dismiss, amongst other things, pointed to the fact that the

  Amended Complaint entirely failed to remedy the defects of the initial Complaint.

           8.    On October 17, 2019, the Court entered an Order granting Brech’s Motion to

  Dismiss, dismissing Plaintiffs’ claims against Brech in their entirety without leave to amend.

  (Doc. 106) (the “Order”).

                                     MEMORANDUM OF LAW

           9.    Brech’s claim for attorneys’ fees is based upon two statutory grounds: 1) Florida’s

  Civil Theft Statute § 772.11; and 2) Florida’s RICO Statute § 772.104. Further, because all of

  claims asserted in the Amended Complaint are intertwined and no reasonable distinction can be

  made between the claims for purposes of a fee award, Brech is entitled to an award of attorneys’

  fees and costs for his defense of the entire case.

                                    Civil Theft- Flat. Stat. § 772.11

           10.   Pursuant to Florida Statute § 772.11(1), defendants in actions for civil theft “are

  entitled to recover reasonable attorney’s fees and court costs in the trial and appellate courts

  upon a finding that the claimant raised a claim that was without substantial fact or legal support.”

  § 772.11(1), Fla. Stat. (2014). Florida’s civil theft statute further provides that, “[i]n awarding

  attorney’s fees and costs under this section, the court may not consider the ability of the

  opposing party to pay such fees and costs.” Id. Thus, the Court’s focus is solely on whether the

  plaintiff alleged a claim with sufficient factual or legal support. Bronson v. Bronson, 685 So. 2d

  994, 995 (Fla. 5th DCA 1997); see also Nodal v. Infinity Auto Ins. Co., 50 So. 3d 721, 723 (Fla.

  2d DCA 2010); Tangerine Bay Co. v. Derby Road Invs., 664 So. 2d 1045, 1047 (Fla. 4th DCA

  1995).




                                                       3
Case8:19-cv-00794-VMC-TGW
Case 8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page74of
                                                              of12
                                                                 9 PageID
                                                                   PageID1075
                                                                          1128



          11.     Significantly, Florida courts have interpreted the legislative intent of § 772.11(1)

  as to discourage civil theft claims lacking either legal or factual substance. See Bronson, 685 So.

  2d at 995; Ciaramello v. D’Ambra, 613 So. 2d 1324, 1325 (Fla. 2d DCA 1991). Accordingly, the

  standard for awarding attorney’s fees under § 772.11(1) is less stringent than the standard

  articulated under Florida Statute § 57.105. See Nodal, 50 So. 3d at 723; Bronson, 685 So. 2d at

  995; Ciaramello, 613 So. 2d at 1325. Equally important, § 772.11(1) “does not state that the

  determination of substantial fact or legal support must be made after some particular point in

  time in the proceedings.” Tangerine Bay Co., 664 So. 2d 1045, 1047 (Fla. 4th DCA 1995)

  (reversing trial court’s denial of attorney’s fees under § 772.11 after plaintiff voluntarily

  dismissed civil theft claim); see also Rogers v. Nacchio, No. 05-60667-CIV-COHN/SNOW,

  2007 WL 1064314, *1, *3 (S.D. Fla. Apr. 6, 2007) (adopting recommended order granting

  attorney’s fees under § 772.11(1) after dismissing civil theft claim upon defendants’ motion for

  failure to state a claim).

          12.     Here, the civil theft claim alleged in Plaintiffs’ Amended Complaint was brought

  against Brech without any legal support. Section 772.11 expressly requires that, “[b]efore filing

  an action for damages under this section, the person claiming injury must make a written demand

  for $200 or the treble damage amount of the person liable for damages under this section.”

  § 772.11(1), Fla. Stat. In Plaintiffs’ Response to Brech’s Motion to Dismiss, they admit that they

  failed to satisfy this requirement (Doc. 95 at 17-18).

          13.     Further, the civil theft claim alleged in Plaintiffs’ Amended Complaint was

  brought against Brech without any factual support. The Court’s Order states the “bare-bone

  allegations” in the civil theft claim fail to meet the heighted pleading standards under rule

  12(b)(6), must less the heighted standard under Rule 9(b) used to scrutinize civil theft claims



                                                   4
Case8:19-cv-00794-VMC-TGW
Case 8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page85of
                                                              of12
                                                                 9 PageID
                                                                   PageID1076
                                                                          1129



  sounding in fraud. (Doc. 106 at 39-40). The Order also notes that the allegations in the Amended

  Complaint regarding civil theft are “conclusory and speculative.” (Id. at 40).

         14.     Significantly, that is the exact same language that the Court used to describe the

  civil theft claims some three months earlier during the July 12, 2019 hearing on the motions to

  dismiss the initial Complaint. Ultimately, the Court’s October 17, 2019 Order pointed to that

  hearing in denying Plaintiffs’ leave to amend:

         at the July 12, 2019, hearing on the original motions to dismiss, the Court
         explicitly explained what it found lacking in Plaintiff’s original Complaint …
         Despite Promising that it would amend the complaint … and would fix the overall
         deficiencies the Court pointed out, Plaintiffs filed an Amended Complaint that is
         nearly identical to the original Complaint.

  Doc. 106 at 59-60.

         15.     Therefore, given the fact that Brech was not served until after the initial

  Complaint was dismissed, Brech’s participation in this Action was spent, in its entirety,

  defending claims presented in the Amended Complaint that the Plaintiffs knew were both legally

  and factually deficient.

         16.     Accordingly, Brech is entitled to an award of its attorney’s fees and costs incurred

  pursuant to § 772.11(1).

                                  State Rico- Flat. Stat. § 772.104

         17.     The grounds for awarding attorneys’ fees under the State RICO claim are

  essentially the same as those discussed above in regards to civil theft: the Plaintiffs were

  provided with instructions during the July 12, 2019 hearing on what was required to sufficiently

  state a claim and subsequently filed an Amended Complaint that was “nearly identical” to the

  original Complaint.




                                                   5
Case8:19-cv-00794-VMC-TGW
Case 8:19-cv-00794-VMC-TGW Document
                           Document111
                                    107 Filed
                                        Filed11/05/19
                                              10/31/19 Page
                                                       Page96of
                                                              of12
                                                                 9 PageID
                                                                   PageID1077
                                                                          1130



          18.    “The consequences to anyone of being accused of racketeering are dire.”

  Carousel Foods of America, Inc. v. Abrams & Co., Inc., 423 F.Supp.2d 119 (S.D.N.Y. 2006). As

  courts in many jurisdictions have recognized, “[T]he mere assertion of a RICO claim…has an

  almost inevitable stigmatizing effect on those named as defendants.” Id. (citations omitted).

  Consequently, states such as Florida allow for the recovery of attorney’s fees and costs to

  successful defendants where plaintiffs file frivolous civil RICO claims.

          19.    Where a RICO claim is filed by a plaintiff “without substantial factual or legal

  support,” a defendant is entitled to recover its fees and expenses. Fla. Stat. § 772.104 This is

  especially so where the case is disposed of on the pleadings alone. See Foreman v. E.F. Hutton

  & Co., 568 So.2d 531, 532 (Fla. 3rd DCA 1990) (affirming fees under section 772.104 when the

  case was disposed at the pleadings stage); Smith v. Viragen, Inc., 902 So.2d 187 (Fla. 3rd DCA

  1006) (corporation was entitled to an award of attorney fees for defending meritless securities-

  related state law suit when there was a complete absence of justiciable issue of either law or fact

  raised in the complaint). The Court’s October 17th Order supports such an award in the instant

  case.

          20.    After describing the Plaintiffs’ failure to meet the heightened pleading standards

  under Rule 9(b), the Court’s order notes that “even under the more lenient standards of Rule

  12(b) and Rule 8, the Amended Complaint fails” to state a RICO claim. (Doc. 106 at 56). The

  Court also pointed out that “[a]s to Brech, there are no allegations in the Amended Complaint

  whatsoever regarding any statements or actions taken by Brech alone.” (Id. at 53).

          21.    It is apparent that, just like the civil theft claim, the state RICO claim was without

  substantial fact or legal support.




                                                   6
 Case8:19-cv-00794-VMC-TGW
Case  8:19-cv-00794-VMC-TGW Document
                             Document111
                                      107 Filed
                                           Filed11/05/19
                                                 10/31/19 Page
                                                           Page10
                                                                7 of 9
                                                                     12PageID
                                                                        PageID1078
                                                                               1131



                                          Remaining Counts

         22.     Attorneys’ fees are warranted for Brech’s defense of the remaining counts

  because “[t]he claims were so intertwined that [Brech] is entitled to recover reasonable fees

  incurred litigating the entire case, as no reasonable distinction can be made between [the claims]

  for purposes of this award.” Fla. Int’l Univ. Bd. Of Trustees v. Fla. Nat’l Univ. Inc., No. 1:13-

  CV-21604, 2019 U.S. Dist. LEXIS 101714 (S.D. Fla. June 17, 2019).

         23.     For example, In Prato v. Hacienda Del Mar, No. 2:08-CV- 883, 2011 U.S. Dist.

  LEXIS 97808, at *8 (M.D. Fla. Aug. 31, 2011), plaintiffs argued that the defendant failed to

  specifically allocate its billing records for the claims that authorize attorneys' fees. However, this

  Court found that this was not required because all of the claims were clearly intertwined.

  Accordingly, the court found that the defendant was entitled to attorney's fees and costs of the

  litigation for the entire case. Id. at *9. See also Anglia Jacs & Co. Inc. v. Dubin, 830 So. 2d 169,

  172 (Fla. App. 2002) ("where the claims involve a 'common core' of facts and are based on

  'related legal theories,' a full fee may be awarded unless it can be shown that the attorneys spent a

  separate and distinct amount of time on counts as to which no attorney's fees were sought.")

         24.     All of the remaining counts flow from the same alleged “fraudulent scheme” that

  form the basis of the Florida civil theft and RICO claims. As a practical matter, all of the

  attorneys’ fees incurred by Brech in defending against the remaining claims would have been

  necessary had Plaintiffs’ sued only under the civil theft and RICO statutes because all of

  Plaintiffs’ claims arose out of the same nucleus of operative facts.

         25.     Accordingly, Brech is entitled to attorneys’ fees and cost for the entire case and

  will file affidavits in support of the reasonableness of its attorney’s fees and costs at the

  appropriate time.



                                                    7
 Case8:19-cv-00794-VMC-TGW
Case  8:19-cv-00794-VMC-TGW Document
                             Document111
                                      107 Filed
                                           Filed11/05/19
                                                 10/31/19 Page
                                                           Page11
                                                                8 of 9
                                                                     12PageID
                                                                        PageID1079
                                                                               1132



         WHEREFORE, Brech respectfully requests this Court grant this motion; enter an award

  of attorneys fees and costs as reflected in the affidavits to be filed with the Court; and grant such

  other and further relief as is just and proper under the circumstances.

         Respectfully submitted this 31st day of October.

                                   Local Rule 3.01(g) Certification


         The undersigned hereby certifies that counsel for Brech has made the following attempts

  to confer with counsel for Plaintiffs in good faith to resolve the issues raised by this motion:

     •   On October 30, 2019, counsel for Brech called Dallas LePierre, Mario Williams, and

         Maria-Vittoria Carminati, leaving messages for each of them to call back to discuss the

         relief requested.

     •   On October 30, 2019, counsel for Brech sent an email to Maria-Vittoria Carminati

         attempting to schedule a good faith call.

     •   On October 31, 2019, counsel for Brech again called Dallas LePierre, Mario Willims, and

         Mari-Vittoria Carminati in an attempt to discuss the relief requested. Mr. Williams was

         out of the office and Mr. LePierre was in another office; however, the secretary

         answering the phone was unsure of what the number was to reach him. Ultimately,

         Counsel for Brech was able to speak with Ms. Carminati; however, she said that although

         Plaintiffs “were likely to object” to the relief requested, she was not authorized to make

         the decision and referred back to Mr. LePierre and Mr. Williams.

     Despite Counsel for Brech’s repeated attempts to reach Plaintiffs’ counsel, to date, Plaintiffs’

     counsel has not answered the phone, returned phone messages, responded to email requests,

     or otherwise agreed to the relief requested herein. Consistent with the mandate of Rule

     3.01(g), Counsel for Brech will continue to contact opposing counsel after filing this Motion




                                                     8
 Case8:19-cv-00794-VMC-TGW
Case  8:19-cv-00794-VMC-TGW Document
                             Document111
                                      107 Filed
                                           Filed11/05/19
                                                 10/31/19 Page
                                                           Page12
                                                                9 of 9
                                                                     12PageID
                                                                        PageID1080
                                                                               1133



     and will supplement the Motion promptly with a statement certifying whether or to what

     extend the parities have resolved the issues.

                                               BUCHANAN INGERSOLL & ROONEY PC
                                               Attorneys for Defendant James Brech


                                               /s/ Joshua S.M. Smith
                                               Joshua S.M. Smith, Esq.
                                               Florida Bar No.: 955981
                                               joshua.smith@bipc.com
                                               SunTrust Financial Centre
                                               401 East Jackson Street, Suite 2400
                                               Tampa, FL 33602
                                               Telephone:     (813) 222-8180
                                               Facsimile:     (813) 222-8189



                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by email and

  U.S. Mail on October 31, 2019, on all counsel or parties of record on the Service List below.

                                          SERVICE LIST

  Dallas LePierre
  Mario Williams
  Maria-Vittoria Carminati
  Nexus Derechos Humanos Attorneys
  44 Broad Street, NW, Suite 200
  Atlanta Georgia 30303-2328
  Attorney for Plaintiffs
                                               /s/ Joshua S.M. Smith
                                               Joshua S.M. Smith, Esq.
                                               Florida Bar No.: 955981




                                                     9
